Exhibit 10.2
 
SPIN-OFF AGREEMENT


THIS SPIN-OFF AGREEMENT (this “Agreement”) is entered into as of this __ day of
September 2010, by and among Sumotext Incorporated, a Nevada corporation (the
“Company” or the “Seller”) and Timothy Miller and Jim Stevenson, each an
individual (collectively the “Buyer”), and Sebring Software LLC, a Florida
limited liability company (“Sebring”), each a “Party” and collectively the
“Parties”, upon the following premises:        


BACKGROUND


WHEREAS, on or about August __, 2010, the Company and the Buyer entered into a
Securities Purchase Agreement with Sebring, pursuant to which the Buyer, along
with certain other shareholders of the Company agreed to sell an aggregate of
6,306,950 shares of the Company’s common stock to Sebring (the “Purchase
Agreement”);


WHEREAS, the Purchase Agreement contemplates Sebring and the Company entering
into a business combination subsequent to the effective date of the Purchase
Agreement, pursuant to which Sebring will become a wholly-owned subsidiary of
the Company and the operations of the Company will change to those of Sebring
(the “Exchange Agreement”);


WHEREAS, the Purchase Agreement also contemplates the Buyer and the Company
entering into this Agreement to affect the spin-off of the Company’s
pre-Exchange Agreement operations, assets and liabilities to a separate yet to
be formed entity owned and controlled by the Buyer (“Newco”); and


WHEREAS, the Company desires to sell and transfer to Buyer and Buyer desires to
purchase and acquire from Seller, the Sumotext Business (as defined below), on
such terms and subject to the conditions hereinafter set forth.


AGREEMENT


                   NOW, THEREFORE, in consideration of the mutual promises,
warranties and covenants set forth herein, the Parties hereto hereby agree as
follows:


               1.        Purchased Assets.   Seller hereby sells, assigns,
transfers, conveys and delivers to Buyer ON AN “AS IS” “WHERE IS” BASIS, and
Buyer hereby accepts and purchases, all of Seller’s right, title and interest in
and to the Seller’s pre-Exchange Agreement operations (the “Sumotext Business”),
including its corporate name, address, business, operations, assets, accounts
receivable, cash on hand, prepaid expenses, inventory, employees, agreements,
contracts, contractors, properties, intellectual properties, trademarks, service
marks, trade names, telephone numbers, fax numbers, internet website addresses,
and goodwill, and all of the other agreements, contracts, leases, licenses,
other arrangements and other tangible and intangible property of the Sumotext
Business, to the extent that such agreements, contracts, leases, licenses,
arrangements or property relate to the Sumotext Business (the “Purchased
Assets”) existing at the close of business on the date the Purchase Agreement
closed (the “Closing Date”).   Following the closing of this Agreement (the
“Closing”), the Company shall take prompt action to change its corporate name
and shall thereafter forever cease from using the name or term “Sumotext
Incorporated.”


 
 

--------------------------------------------------------------------------------

 
               2.        Assumption of Liabilities.  


(a)           As consideration for the purchase of the Purchased Assets, Buyer
hereby assumes, and agrees to perform, and otherwise pay, satisfy and discharge
all existing and future liabilities and obligations of the Sumotext Business
including all accounts payable and accrued liabilities, accrued expenses,
deferred revenues and notes payable (including those notes payable to the
Buyers) existing on the Closing Date, including but not limited to $400,000
payable to Timothy Miller and $160,000 payable to Jim Stevenson, as well as an
aggregate of $150,000 payable to Steve Bova (the assignment of which is
evidenced by a separate Assignment Agreement entered into by and between
Company, Mr. Bova and Newco), as well as all outstanding warrants, options
and/or convertible securities of the Company, including those warrants held by
Steve Bova, Doug Cooper and Timothy Miller (which are evidenced by separate
Assignment Agreements, attached as Exhibits hereto), on the Closing Date (the
“Assumed Liabilities”).  Seller also agrees to assign any and all claims, causes
of action, and affirmative defenses which it ever had, now has, or hereafter may
have, whether currently known or unknown relating to the Assumed Liabilities to
Buyer.


(b)           As further consideration for the purchase of the Purchased Assets,
Buyer hereby assumes, and agrees to perform, and otherwise pay, satisfy and
discharge all existing and future liabilities and obligations of the Sumotext
Business (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due), including (a) all liabilities
of the Seller for transfer, sales, use, and other non-income taxes arising in
connection with the consummation of the transactions contemplated hereby, and
(b) all liabilities and obligations of the Seller under the agreements,
contracts, leases, licenses, and other arrangements referred to in the
definition of Purchased Assets, including but not limited to any claims, debts,
expenses, liabilities, and claims or legal fees whatsoever associated with or
incurred as a result of such Assumed Liabilities (collectively the “Assumed
Liability Expenses”), and that Newco and Buyer will forever indemnify and hold
harmless the Company and Sebring against such Assumed Liabilities and any
Assumed Liability Expenses following the Closing.


(c)           Effective as of the Closing, Sebring and the Company hereby agree
to assume, and agree to perform, and otherwise pay, satisfy and discharge all
existing and future liabilities and obligations relating to the Company,
separate from the Assumed Liabilities (the “Non-Assumed Liabilities”) (whether
known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including but not limited to any claims,
debts, expenses, liabilities, and claims or legal fees whatsoever associated
with or incurred as a result of such Non-Assumed Liabilities (collectively the
“Non-Assumed Liability Expenses”), and that Sebring and the Company will forever
indemnify and hold harmless Newco and/or the Buyer against such Non-Assumed
Liabilities and any Non-Assumed Liability Expenses following the Closing.


 
 

--------------------------------------------------------------------------------

 
3.       Closing.   The Closing shall take place by the exchange of documents by
the Parties by fax or courier, within fifteen (15) Business Days of the closing
date of the Exchange Agreement, or such other date as the Parties may mutually
determine, which date shall in no event be later than _______________, 2010,
unless agreed to in writing by the Parties (the “Closing Date”).  At the
Closing, the Seller shall deliver to the Buyer a bill of sale relating to the
Purchased Assets and the Assumed Liabilities, and the Buyer shall provide the
Seller reasonably satisfactory evidence of Newco’s assumption of the Assumed
Liabilities and novations associated with the assignment of any and all note
payables in connection therewith; provided however that each Party shall further
deliver such other certificates and documents as either Party may reasonably
request in connection with the transactions contemplated herein.  "Business Day"
means a day other than (i) a Saturday, (ii) a Sunday or (iii) a day on which
commercial banks in the City of Saratoga Springs, Florida are authorized or
required to be closed for business.
 
               4.        Further Assurances.   Seller hereby covenants that it
will, whenever and as reasonably requested by Buyer and at Seller’s sole cost
and expense, do, execute, acknowledge and deliver any and all such other and
further acts, deeds, assignments, transfers, conveyances, confirmations, powers
of attorney and any instruments of further assurance, approvals and consents as
Buyer may reasonably require in order to complete, insure and perfect the
transfer, conveyance and assignment to Buyer of all the right, title and
interest of Seller in and to the Purchased Assets hereby sold, conveyed or
assigned, or intended so to be.


               5.        Seller Makes no Representations or Warranties. The
Seller’s interest in the Purchased Assets and obligations under the Assumed
Liabilities are being acquired and assumed by the Buyer on an AS IS WHERE IS
basis and the Seller makes no representations as to the Purchased Assets, the
Acquired Liabilities or any other matter.


6.        Confidential Information.  The Company shall use its commercially
reasonable efforts to insure that all confidential information which the Company
or any of its respective officers, directors, employees, counsel, agents,
investment bankers, or accountants (each a “Company Party”) may now possess or
may hereafter create or obtain relating to the financial condition, results of
operations, businesses, properties, assets, liabilities, or future prospects of
the Sumotext Business or Newco and/or, any affiliate thereof, or any customer or
supplier thereof or of any such affiliate shall not be published, disclosed, or
made accessible by any of them to any other person or entity at any time or used
by any of them; provided, however, that the restrictions of this sentence shall
not apply (i) as may be required by law, (ii) as may be necessary or appropriate
in connection with the enforcement of this Agreement, or (iii) to the extent the
information shall have otherwise become publicly available, through no improper
action of any Company Party.


               7.        Miscellaneous.


(a)      Since a breach of the provisions of this Agreement could not adequately
be compensated by monetary damages, any Party shall be entitled, in addition to
any other right or remedy available to him, her or it, to an injunction
restraining such breach or a threatened breach and to specific performance of
any such provision of this Agreement, and in either case no bond or other
security shall be required in connection therewith, and the Parties hereby
consent to the issuance of such an injunction and to the ordering of specific
performance.


 
 

--------------------------------------------------------------------------------

 
(b)           The covenants, agreements, representations, and warranties
contained in or made pursuant to this Agreement shall survive any delivery of
the consideration described herein.


(c)           This Agreement sets forth the entire understanding of the Parties
with respect to the subject matter hereof, supersedes all existing agreements
between them concerning such subject matter, and may be modified only by a
written instrument duly executed by each Party.


(d)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the Parties hereto, and their respective successors and
assigns (if not a natural person) and his assigns, heirs, and personal
representatives (if a natural person).


(e)           If any provision of this Agreement is invalid, illegal, or
unenforceable, the balance of this Agreement shall remain in effect, and if any
provision is inapplicable to any person or circum­stance, it shall nevertheless
remain applicable to all other persons and circumstances.


(f)           The headings in this Agreement are solely for convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.


(g)           All representations, warranties and agreements in this Agreement
shall survive the Closing Date until the expiration of the applicable statute of
limitations. This Agreement shall be binding upon the Parties, their respective
successors, representatives, heirs and estate, as applicable.


(h)           This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the Parties and
delivered to the other Party, it being understood that all Parties need not sign
the same counterpart. Facsimile execution and delivery of this Agreement is
legal, valid and binding execution and delivery for all purposes. This Agreement
shall be governed in all respects, including validity, interpretation and
effect, by the internal laws of the State of Arkansas, without regard to the
conflicts of law principles thereof.


(i)            This Agreement may not be amended except by an instrument in
writing signed by each of the Parties hereto. This Agreement constitutes the
entire agreement of the Parties with respect to the subject matter hereof and
supersedes in its entirety any other agreement relating to or granting any
rights with respect to the subject matter hereof.


(j)            Each Party acknowledges that its legal counsel participated in
the preparation of this Agreement and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting Party
shall not be applied in the interpretation of this Agreement to favor any Party
against the other.  In this Agreement, the word “include”, “includes”,
“including” and “such as” are to be construed as if they were immediately
followed by the words, without limitation.


(k)           In this Agreement words importing the singular number include the
plural and vice versa; words importing the masculine gender include the feminine
and neuter genders. The word “person” includes an individual, body corporate,
partnership, trustee or trust or unincorporated association, executor,
administrator or legal representative.

 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have duly executed this Spin-Off Agreement as of
the date first above written.



   
BUYER:
 
/s/ Timothy Miller
Timothy Miller
 
/s/ Jim Stevenson
Jim Stevenson




   
SELLER:
 
SUMOTEXT INCORPORATED
 
By: /s/ Timothy Miller
Name: Timothy Miller
Title: President
 
   
 
SEBRING:
(Approving, acknowledging, confirming the terms and conditions of this Agreement
as successor in interest to the Company)
 
Sebring Software LLC
 
By: /s/ Leif Andersen
Name: Leif Andersen
Title: President
 





 
 

--------------------------------------------------------------------------------

 